DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is being considered by the examiner.

Response to Amendment/Arguments
The response, filed 04/27/2021, has been entered. Claim 11 is cancelled. Claims 16-21 are added. Claims 1-10 and 12-21 are pending. The previous objection to claim 6 is withdrawn due to amendment. The previous 112b rejections of claims 7-10 are withdrawn due to amendment. Applicant’s arguments regarding claims 1-10 and 12-21 have been fully considered and are persuasive. Specifically, applicant’s arguments on pages 11-12 of the response are persuasive.

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a safety device comprising an evaluation unit configured to provide output signals for the coupling sites in response to the determined electrical resistances, wherein the evaluation unit is configured to output one of a in conjunction with the remaining claim limitations.
Regarding claims 2-10 and 12-14: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 15: The prior art, alone or in combination, fails to anticipate or render obvious a method for determining an output signal of a pressure sensitive sensor wherein the measuring circuitry is configured, for determining the electrical resistance at a coupling site via the associated first electrode and the associated second electrode, to connect remaining first electrodes not associated with the coupling site and the remaining second electrodes not associated with the coupling site to a terminal for receiving a common potential to enable isolated measurement of the electrical resistance at the coupling site; and wherein the evaluation unit is configured to, for each coupling site: select from among a first output signal, a second output signal, and a third output signal based on a measured voltage of the coupling site, and output the selected one of the first output signal, the second output signal, and the third output signal, in conjunction with the remaining claim limitations.
Regarding claim 16: The prior art, alone or in combination, fails to anticipate or render obvious a method for determining an output signal of a pressure sensitive sensor comprising: for a selected coupling site: connecting an associated one of the first electrodes to a first potential; connecting remaining ones of the first electrodes to a terminal for receiving a common potential; connecting an associated one of the second electrodes to a second potential; connecting remaining ones of the second electrodes to the terminal; measuring a voltage at the selected coupling site; and in response to the measured voltage, selecting one of a first output signal, a second output signal, and a third output signal for generation as the output signal, in conjunction with the remaining claim limitations
Regarding claims 17-21: These claims are allowable due to at least their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856